Per Curiam.

Respondent was admitted to the Bar of the State of New York in the Fourth Judicial Department on March 20, 1946 and has practiced law in this State since admission.
Charges of unprofessional conduct were made against him, upon which a hearing has been conducted. The principal charge involved the commingling and appropriation of funds of an estate for which respondent was acting as attorney. The funds were restored to the rightful owner prior to the filing of charges with this court.
Before the return date of the motion for disciplinary action, respondent tendered his resignation as a member of the New York State Bar. His resignation during the pendency of this proceeding is tantamount to an admission of the charges. (See Matter of Cregg, 34 A D 2d 62; Matter of Tumposky, 32 A D 2d 225.)
The resignation should be accepted and his name stricken from the roll of attorneys.
Goldman, P. J., Del Vecchio, Wither, Gabrielli and Bastow, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.